                      Case 1:20-cv-03402-TJK Document 32 Filed 07/06/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


   Pharmaceutical Research & Manuf. of Am., et al.             )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03402-TJK
U.S. Department of Health and Human Services, et al.           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          THE COUNCIL FOR AFFORDABLE HEALTH COVERAGE                                                                   .


Date:          07/06/2021                                                                /s/ Erika L. Maley
                                                                                         Attorney’s signature


                                                                                     Erika L. Maley - 1008714
                                                                                     Printed name and bar number
                                                                                       1501 K Street, NW
                                                                                      Washington, DC 20005



                                                                                               Address

                                                                                        emaley@sidley.com
                                                                                            E-mail address

                                                                                          (202) 736-8961
                                                                                          Telephone number

                                                                                          (202) 736-8711
                                                                                             FAX number
